Duckworth, Chief Justice.
This action by a number of individuals against the County Commissioners of DeKalb County, numerous employees of the county and Glenwood Hills Athletic Association, Inc., sought to enjoin certain construction and activities in Exchange Park, a public park belonging to DeKalb County. The trial court entered judgment therein enjoining all the defendants “from erecting an electrical lighting system and a public address system on the baseball field, described in the petition.” The county commissioners and county employees did not except, and they are bound by the injunction. The exception here is by the athletic association ■ only.
It is obvious that the injunction prohibits the owner of the premises involved, the County of DeKalb, its commissioners and agents, from directly doing the- things forbidden by that judgment. What they can not do, they could not allow this plaintiff in error to do on the premises in question. Thus it is obvious that a reversal by this court could not possibly benefit this plaintiff in error, for even then the county could not allow it to do the things forbidden by the injunction. Consequently, this court will not decide the merits of the attack upon the judgment but will dismiss the writ of error. See Code Ann. § 6-701 (Ga. L. 1946, pp. 726, 730; Ga. L. 1963, Nov. Sess., pp. 440, 455; Ga. L. 1957, pp. 224, 230); Saphire v. Bailey, 213 Ga. 655 (100 SE2d 729); Veal v. Riner, 214 Ga. 539 (106 SE2d 26); Kight v. Gilliard, 215 Ga. 152, 153 (109 SE2d 599).

Writ of error dismissed.


All the Justices concur.